IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1907
                               Filed March 21, 2018


IN THE INTEREST OF A.F. and N.A.,
Minor Children,

A.F., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



      A mother appeals an order terminating her parental rights to two children,

born in 2014 and 2016. AFFIRMED.



      Mark D. Reed of Marberry Law Firm, P.C., Urbandale, for appellant mother.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Charles S. Fuson of Youth Law Center, Des Moines, guardian ad litem for

minor children.



      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                           2


VAITHESWARAN, Judge.

       A mother appeals an order terminating her parental rights to two children,

born in 2014 and 2016. She contends (1) the record lacks clear and convincing

evidence to support the ground for termination cited by the district court and (2)

termination is not in the children’s best interests.

I.     Ground for Termination

       The district court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2016), which requires proof of several elements

including proof the children could not be returned to the mother’s custody. The

mother argues she made significant progress in addressing the circumstances that

led to the children’s removal and the children could be returned to her custody.

       The children were removed in early 2016, based on the parents’ “self-

medicat[ion] [of] their mental health related issues with illegal drugs,” “acts of

aggression” by the father that “resulted in injuries to” the older child, and the

younger child’s positive test for marijuana at birth. The children were adjudicated

in need of assistance.

       Initially, the mother obtained substance abuse and mental health

evaluations, met with her substance abuse counselor, and attended parenting

classes.   She participated in visits with her children and, according to the

department, “demonstrated strong parenting skills.”      She held down full-time

employment and helped the foster parent with “bills and food for the boys.” By

mid-2016, the mother had successfully completed substance abuse programming

and, at the end of 2016, she tested negative for all substances. Despite her
                                         3


progress, the department recommended termination of her parental rights. The

district court opted to grant her six additional months to work toward reunification.

       Following entry of the order, the mother was arrested for domestic abuse

assault against the father. A no-contact order was entered, but neither parent

abided by the order. The mother also missed three weeks of interactions with the

children.

        The charge against the mother was eventually dismissed. The mother

resumed regular visits with the children and cooperated with the department and

service providers. Based on the mother’s renewed participation in services, the

department agreed with the decision to afford her more time to work towards

reunification.

       By mid-summer 2017, the picture changed. A sweat patch tested positive

for amphetamines, and the mother allowed people with sobriety issues or criminal

histories around her children. The department recommended the filing of a petition

to terminate the parents’ rights. The court adopted the recommendation.

       Before the termination hearing, the father was arrested for domestic abuse

assault against the mother, and a criminal no-contact order was entered prohibiting

interaction with the mother. The father was arrested again for violating the order.

By the time of the termination hearing, the children had been out of the parents’

care for twenty months.

       At the termination hearing, the mother acknowledged she was with the

father just two months earlier. The department case manager testified the mother

also was not honest about her relationship with another man who had a criminal

history and whose own parental rights to his children were terminated. The case
                                          4


manager expressed concern about the mother’s “decision-making abilities and . .

. unhealthy relationships.” The mother also tested positive for methamphetamine.

       In terminating the mother’s parental rights, the district court cited its early

directive to “[c]omply with the No Contact Order as to the father” and

“[d]emonstrate insight and protective capacity regarding the children and their

contact with the father.” According to the court, the mother failed to “follow the

court’s directives” and “carried on her relationship with” the “increasingly volatile”

father. “[S]he literally ‘doubled-down’ by also engaging in a relationship at the

same time with another man . . . , whose obvious risk to these children mirror[ed]

that of [the father].” “She carried on these relationships knowing full well the

potential consequences during a time when she needed to be demonstrating that

she could be trusted to keep the children safe in her care.” The court concluded,

“These children cannot be placed in her care at this time, and after 20 months,

time has run out.”

       On our de novo review, we concur in the district court’s findings and

conclusion. The State satisfied its burden of proving termination under Iowa Code

section 232.116(1)(h).

II.    Best Interests

       The mother also argues termination was not in the children’s best interests.

See Iowa Code § 232.116(2); In re A.S., 906 N.W.2d 467, 472-73 (Iowa 2018).

The district court stated, “There is no question that these children have a close

bond with their mother. As heartbreaking as it is, . . . the bond is not sufficient to

preserve the parent-child relationship, when these young children cannot be safely
                                         5


returned after 20 months removed from their mother’s care.” We concur in this

assessment. Termination was in the children’s best interests.

       We affirm the district court decision terminating the mother’s parental rights

to her two children.

       AFFIRMED.